Moyer, C.J.,
concurring. I concur separately for two reasons. The first is *33to add my voice to that of Justice Resnick who, in her dissent, urges the United States Supreme Court to reconsider its opinions in Booth v. Maryland (1987), 482 U.S. 496, and South Carolina v. Gathers (1989), 490 U.S. _, 104 L. Ed. 2d 876, 109 S.Ct. 2207, in order to give the state courts clear direction with respect to the admissibility of victim impact statements in the sentencing phase of a death penalty case. The fact that the majority and two dissenters in this case all interpret the opinions and footnotes in Booth and Gathers differently demonstrates the uncertainty of the law in this area.
The second reason I concur separately is to dispel any notion that <<* * * today’s majority creates a constitutional ban on the admission of any victim impact evidence * * *,” as asserted in the dissent by Justice Douglas in this case. Footnote 10 in Booth, referred to in Justice Douglas’s dissent simply does not apply to the facts in this case, and the majority opinion, therefore, obviously should not be characterized to apply to facts referred to in footnote 10. Under the holdings of both Booth and Gathers referred to in the majority opinion, we simply have no discretion, when presented with the facts in this case, to decide that the use of the victim impact statement herein did not violate those holdings.
We can only hope that the United States Supreme Court will soon provide us with an opinion, free of footnotes with statements of substantive law, that will permit the greater use of victim impact statements in the sentencing phase of death penalty cases.